 



Exhibit 10.39
 
ZCM Asia Holdings Pty Limited
 
Zurich Capital Markets Asia Pty Limited
 
Heartware Limited
 
Royal Bank of Canada
 
Deed of Consent to
Assignment of Sublease
Premises: Suite 4, Level 46, 2 Park Street Sydney
 
Matthew Seymour Property Lawyer©

 



--------------------------------------------------------------------------------



 



Contents
 

                 
Commercial details
              4  
 
               
Background
              6  
 
                1   Defined terms & interpretation   7  
 
  1.1   Defined terms       7
 
  1.2   Interpretation       7
 
                2   Precondition   8  
 
  2.1   Headlessor consent       8
 
  2.2   Seek consent       8
 
  2.3   Deed of Consent to Sublease       8
 
  2.4   Headlessor refusal       8
 
                3   Assignment Date   8  
 
                4   Consent   8  
 
                5   RBC’s obligations   8  
 
                6   Release   9  
 
                7   Indemnity   9  
 
  7.1   From the Assignment Date       9
 
  7.2   Prior to the Assignment Date       9
 
                8   Rent and adjustments   9  
 
  8.1   Passing rent       9
 
  8.2   Periodic payments       9
 
  8.3   Reimbursements       9
 
  8.4   Shortfall       10
 
                9   Bank Guarantee   10  
 
  9.1   Replacement Bank Guarantee       10
 
  9.2   Sublease applies       10
 
  9.3   Return original Bank Guarantee       10
 
                10   Originals and registration   10  
 
  10.1   Delivery       10
 
  10.2   Stamping and registration       11
 
  10.3   Original Sublease       11
 
                11   Access date   11  
 
  11.1   Vacant possession       11
 
  11.2   Late delivery       11
 
  11.3   Licence terms       11
 
                12   Exercise of option   12  
 
  12.1   Option       12
 
  12.2   Giving effect to option       12

        Matthew Seymour Property Lawyer©   ii

 



--------------------------------------------------------------------------------



 



                  Contents              
 
               
13
  Makegood         12    
 
  13.1   Headlessor’s consent     12  
 
  13.2   Handover condition     12  
 
  13.3   Contribution     12  
 
               
14
  General         12    
 
  14.1   Costs     12  
 
  14.2   GST     13  
 
  14.3   Amendment     13  
 
  14.4   Counterparts     13  
 
  14.5   Entire understanding     13  
 
  14.6   Further assurance     13  
 
                Signing page     14     Annexure A – Fixtures and furnishings  
  16     Annexure B – Variation of Sublease     17      

        Matthew Seymour Property Lawyer©   iii

 



--------------------------------------------------------------------------------



 



Commercial details
 

     
Deed dated
  2007

          Parties           Sublessor   ZCM Asia Holdings Pty Limited ACN 093
336 700
 
       
Notice details
  Contact:   The Company Secretary,
 
      Zurich Financial Services Australia Ltd
 
  Address:   5 Blue St, North Sydney
 
  Fax:   02 9995 1808   Assignor   Heartware Limited ACN 111 970 257
 
       
Notice details
  Contact:   David Mclntyre
 
  Address:   3351 Executive Way, Miramar, Florida USA 33025
 
  Fax:   +1 954 874 1156
 
  Email:   dmcintyre@heartware.com   Assignee   Royal Bank of Canada ARBN 076
940 880
 
       
Notice details
  Contact:   Alan Downie
 
  Address:   c/- RBC Capital Markets
 
      Level 46, 2 Park Street
 
      Sydney NSW 2000
 
  Fax:   (02) 9033 3156
 
  Email:   alan.downie@rbccm.com    

        Matthew Seymour Property Lawyer©   4

 



--------------------------------------------------------------------------------



 



Commercial details
 

      Items      
Item 1
  Premises
 
   
 
  Suite 4, Level 46, 2 Park Street Sydney and the parking
 
  spaces referred to in the Sublease  
Item 2
  Headlease
(clause 1.1)
   
 
  Lease registered 7655894  
Item 3
  Sublease
(clause 1.1)
   
 
  Sublease registered AB545729 including a sublicence of
 
  2 permanent car parking spaces  
Item 4
  Assignment Date
(clause 1.1)
   
 
  1 July 2007  
Item 5
  Passing rent
(clause 8)
   
 
  Rent (Item 7 of the Sublease):
 
  $161,769.50 per annum plus GST
 
  Parking fee (Item 13 of the Sublease):
 
  $840 per space per month plus GST  
Item 6
  Bank Guarantee amount
(clause 9)
   
 
  $106,399  

          Matthew Seymour Property Lawyer©   5

 



--------------------------------------------------------------------------------



 



Background
 

     
A
  The Headlessor is the owner of the building known as 2 Park Sydney (Building).
 
   
B
  The Headlessor leases Levels 46 and 47 of the Building to Zurich Capital
Markets Australia Limited ACN 095 545 887 under the Headlease.
 
   
C
  Zurich Capital Markets Australia Limited delisted and changed its name to
Zurich Capital Markets Asia Pty Limited.
 
   
D
  Zurich Capital Markets Asia Pty Limited sublet the Premises to Heartware.
 
   
E
  Zurich Capital Markets Asia Pty Limited assigned the Headlease to ZCM Asia
Holdings Pty Limited ACN 093 336 700 effective 1 June 2007.
 
   
F
  Heartware wants to assign the Sublease to RBC but requires the Sublessor’s
consent to do so.
 
   
G
  The Sublessor consents to the assignment of the Sublease on the terms of this
deed.
 
   
H
  As the assignment of the Headlease referred to in recital E has not yet been
registered, Zurich Capital Markets Asia Pty Limited (as previous sublessor) is
also a party to this deed for the purpose of confirming its consent to the
assignment of the Sublease.

          Matthew Seymour Property Lawyer©   6

 



--------------------------------------------------------------------------------



 



Consent terms
 

1   Defined terms & interpretation   1.1   Defined terms       The following
terms and expressions have a specific meaning in this deed.       Assignment
Date means the date in Item 4.       Commercial details means the part of this
deed described as the Commercial details at the front of this deed.      
Headlease means the lease described in Item 2.       Headlessor means the lessor
under the Headlease.       Heartware means the existing tenant of the Premises
under the Sublease, being the party identified as the ‘Assignor’ in the
Commercial details.       Item means an item in the Commercial details.      
Premises means the premises described in Item 1.       RBC means the party
identified as the ‘Assignee’ in the Commercial details.       Sublessor means
the lessee under the Headlease, being the party identified as ‘Sublessor’ in the
Commercial details.       Sublease means the sublease described in Item 3.      
Transfer means a form required by the Department of Lands – Land & Property
Information to register the transfer of Sublease from Heartware to RBC.      
Variation of Sublease means the variation of the Sublease in the form set out in
Annexure B.

1.2   Interpretation       In this deed:

  (a)   the singular includes the plural and vice versa;     (b)   a gendered
noun or pronoun includes all genders;     (c)   a reference to:

  (i)   this deed includes its schedules and annexures;     (ii)   a party or
person includes that person’s executors, administrators, successors and
permitted assigns; and     (iii)   an institute, association or council includes
a reference to any replacement institute, association or council;

  (d)   the use of the verb to ‘include’ (in any conjugation or participle) or
the expressions ‘such as’ or ‘for example where used in this deed, are always
intended to refer to a non-exclusive set as if the words ‘without limitation’
were included after their every use; and     (e)   headings are for convenience
only and do not form part of this deed or affect its interpretation.

 
 

Matthew Seymour Property Lawyer©   7

 



--------------------------------------------------------------------------------



 



Consent terms

2   Precondition   2.1   Headlessor consent       The assignment in clause 3 and
the Sublessor’s consent in clause 4 is subject to and conditional on the
Headlessor’s consent to the assignment of the Sublease and to the Variation of
Sublease.

2.2   Seek consent       The Sublessor must use its best efforts to seek and
obtain the Headlessor’s consent to the assignment of the Sublease and to the
Variation of Sublease.

2.3   Deed of Consent to Sublease       If required by the Headlessor, RBC and
the Sublessor must enter into a deed of consent to sublease with the Headlessor
on terms reasonably required by the Headlessor.

2.4   Headlessor refusal       If the Headlessor:

  (a)   refuses to give its consent; or     (b)   fails to consent by the
Assignment Date,

    to te assignment of the Sublease and or to the Variation of Sublease, any
party may terminate this deed by notice to the other parties.

3   Assignment Date       Heartware assigns its right, title and interest in;

  (a)   the Sublease (including any personal covenants in favour of Heartware);
    (b)   the Premises; and     (c)   any fitout and furnishings in the Premises
itemised in Annexure A,

    to RBC, on and from the Assignment Date.       RBC accepts the assignment.

4   Consent       Each of the Sublessor and Zurich Capital Markets Asia Pty
Limited consents to Heartware assigning the Sublease to RBC.

5   RBC’s obligations       On and from the Assignment Date, RBC must comply
with the terms of the Sublease as if it were:

  (a)   named in the Sublease as lessee; and     (b)   an original party to the
Sublease.

 
 

Matthew Seymour Property Lawyer©   8

 



--------------------------------------------------------------------------------



 



Consent terms
 

6   Release       The Sublessor releases Heartware from any liability to the
Sublessor arising in connection with the Sublease after the Assignment Date.    
  Heartware releases the Sublessor from any liability to Heartware arising in
connection with the Sublease before or after the Assignment Date.

7   Indemnity   7.1   From the Assignment Date       On and from the Assignment
Date, RBC is liable for and indemnifies each of the Sublessor and Heartware
against any losses, damages, claims, actions, suits, proceedings, demands, costs
and expenses Incurred by those parties in connection with RBC not complying with
its obligations under the Sublease.

7.2   Prior to the Assignment Date

  (a)   Each of Heartware and the Sublessor warrant, for the benefit of RBC,
that as at the date of this deed neither party is aware of any subsisting breach
of the Sublease by the other party.     (b)   Heartware is liable for and
indemnifies RBC against any losses, damages, claims, actions, suits,
proceedings, demands, costs and expenses incurred by RBC in connection with
Heartware not complying with its obligations under the Sublease prior to the
Assignment Date.

8   Rent and adjustments   8.1   Passing rent       RBC acknowledges that the
passing rent under the Sublease as at the Assignment Date, reviewed in
accordance with Item 8 of the Headlease is the amount in Item 5.

8.2   Periodic payments       Heartware and RBC must adjust periodic payments
under the Sublease on the basis that:

  (a)   Heartware is liable for any periodic payments becoming due and payable
before the Assignment Date; and     (b)   RBC is liable for any periodic
payments becoming due and payable on or after Assignment Date,

    without recourse to the Sublessor.

8.3   Reimbursements       Heartware and RBC acknowledge that if the Sublessor
is required, on or after the Assignment Date, to reimburse any monies paid by
Heartware before the Assignment Date, then notwithstanding the assignment of the
Sublease, the Sublessor will make that payment to Heartware.

 
 

Matthew Seymour Property Lawyer©   9

 



--------------------------------------------------------------------------------



 



Consent terms
 

8.4   Shortfall       Heartware acknowledges that:

  (a)   any periodic payment made under the Sublease on an estimated basis will
be adjusted at the end of the year to which the periodic payment relates; and  
  (b)   notwithstanding the assignment of the Sublease, Heartware is liable for
any shortfall in the payment for any period before the Assignment Date. RBC has
no liability to the Sublessor for any shortfall in any payment made by Heartware
to the Sublessor on an estimated basis prior to the Assignment Date,

9   Bank Guarantee   9.1   Replacement Bank Guarantee       RBC must give the
Sublessor a Bank Guarantee for the amount specified in Item 6, on or before the
date of this deed.

9.2   Sublease applies       The provision in the Sublease relating to the bank
guarantee required under the Sublease apply to the Bank Guarantee provided by
RBC in accordance with this deed.

9.3   Return original Bank Guarantee       If:

  (a)   RBC provides the Sublessor with a replacement Bank Guarantee in
accordance with clause 9.1; and     (b)   the Sublessor, acting reasonably, is
satisfied that Heartware has complied with its obligations under the Sublease up
to the Assignment Date,

    the Sublessor will return any bank guarantee that was provided by Heartware
under the Sublease, to Heartware or the issuing bank promptly after the
Assignment Date.

10   Originals and registration   10.1   Delivery       On or before the date of
this deed, RBC must deliver:

  (a)   the Transfer (executed by Heartware and RBC); and     (b)   the
Variation of Sublease (executed by RBC).

    to the Sublessor.

    The Sublessor will promptly execute the Variation of Sublease, and then
return the Transfer, the executed Variation of Sublease and all executed
counterparts of this deed to RBC.

 
 

Matthew Seymour Property Lawyer©   10

 



--------------------------------------------------------------------------------



 



Consent terms
 

10.2   Stamping and registration       Promptly after receipt of the documents
from the Sublessor in accordance with clause 10.1, RBC must:

  (a)   stamp this deed;     (b)   stamp and register the Transfer; and     (c)
  stamp and register the Variation of Sublease,     and return:     (d)   a
stamped counterpart of this deed to Heartware and the Sublessor;     (e)   a
stamped and registered counterpart Variation of Sublease to the Sublessor.

10.3   Original Sublease       On the Assignment Date, Heartware must give RBC
the original counterpart Sublease and the original counterpart Deed of Consent
to Sublease between Heartware, the headlessor’s and the Sublessor’s predecessor
in title.

11   Access date   11.1   Vacant possession       Heartware must use its
reasonable efforts to provide RBC with vacant possession of the Premises on the
Assignment Date.

11.2   Late delivery       If, despite its reasonable efforts, Heartware is
unable to give RBC vacant possession of the Premises by the Assignment Date,
then Heartware may remain in occupation of the Premises on the terms specified
in clause 11.3 for a maximum period of 30 days.       Heartware must give RBC at
least 5 business days notice of the date on which it will give RBC vacant
possession.

11.3   Licence terms       The licence is from day to day and terminates on the
earlier of:

  (a)   31 July 2007; or     (b)   the date notified by Heartware to RBC and of
which RBC has had at least two business days notice.

    Heartware must pay RBC a licence fee at a daily rate of $600 plus GST for
reach day or part thereof until Heartware provides vacant possession of the
Premises to RBC.       During the period of the licence, Heartware must comply
with terms of the Sublease as if it were the sublessee named in the Sublease
(except as modified by this clause in relation to the licence fee).

 
 

Matthew Seymour Property Lawyer©   11

 



--------------------------------------------------------------------------------



 



Consent terms
 

12   Exercise of option   12.1   Option       RBC gives the Sublessor notice in
accordance with the terms of the Sublease (by reference to clause 17 of the
Headlease) that it exercises the option to renew the Sublease for a further
period of 2 years 11 months effective on the Assignment Date.

12.2   Giving effect to option       The Sublessor and RBC agree to give effect
to the exercise of the option under clause 12.1 and to further extend the term
of the option lease to 29 June 2011 by entering into the Variation of Sublease
on the same date as this deed and to be effective on and from the Assignment
Date and to be registered by the Sublessor after the Transfer.

13   Makegood   13.1   Head lessor’s consent       Heartware must do everything
reasonably necessary to assist RBC to submit and pursue the Headlessor’s
approval of RBC’s fitout plans for the Premises. RBC agrees to pay any
reasonable costs incurred by Heartware in connection with fulfilling its
obligations under this clause.

13.2   Handover condition       At the later of the Assignment Date or the
access date under clause 11, the Premises must be in the same or substantially
similar condition to the condition they were in at the date of this deed
(subject to clause 9.5 of the Headlease — relating to destruction of the
Premises).

13.3   Contribution       Heartware must contribute $40,000 plus GST to RBC’s
makegood of Heartware’s fitout in the Premises (makegood contribution).      
Heartware must pay the makegood contribution to RBC on the date of this deed
provided that RBC has first provided a tax invoice from RBC or its contractor to
Heartware.

14   General   14.1   Costs       RBC must pay:

  (a)   the Sublessor’s reasonable legal costs in connection with the
transaction contemplated by this deed;     (b)   the Headlessor’s reasonable
legal costs in relation to the Deed of Consent to Sublease;     (c)   the duty
on the Transfer;

 
 

Matthew Seymour Property Lawyer©   12

 



--------------------------------------------------------------------------------



 



Consent terms
 

  (d)   the duty on this deed;     (e)   the duty on the Variation of Sublease;
    (f)   the fee for registering the Transfer at the Department of Lands; and  
  (g)   the fee for registering the Variation of Sublease at the Department of
Lands.

14.2   GST       In this clause 14.2, a word or expression defined in the A New
Tax System(Gods and Service Tax) Act 1999 (Cth) has the meaning given to it in
that Act.       If one party is required to pay for a taxable supply under this
deed, then unless otherwise stated, the consideration for that supply must be
grossed up to include GST if the supplier provides the payer with a tax invoice
for the GST inclusive amount.       If one party reimburses the other for an
expense, the reimbursement amount must be netted down to the extent that the
party being reimbursed is entitled to an input tax credit for the payment.

14.3   Amendment       This deed may only be varied or replaced by a document
executed by the parties.

14.4   Counterparts       This deed may consist of a number of counterparts and,
if so, the counterparts taken together constitute one document.

14.5   Entire understanding       This deed, the Sublease and the Variation of
Sublease contain the entire understanding between the parties as to the subject
matter of this deed.

14.6   Further assurance       Each party must do, sign, execute and deliver all
deeds, documents, instruments and acts reasonably required of it by notice from
another party to carry out and give full effect to this deed and the rights and
obligations of the parties under it.

 
 

Matthew Seymour Property Lawyer©   13

 



--------------------------------------------------------------------------------



 



Signing page
 
Executed as a deed.

             
 
    )      
EXECUTED by ZCM ASIA HOLDINGS
PTY LIMITED
    )      
 
           
Company Secretary/Director
          Director
 
           
 
           
Name of Company Secretary/Director (print)
          Name of Director (print)
 
           
 
    )      
EXECUTED by ZURICH CAPITAL
    )      
MARKETS ASIA PTY LIMITED
           
 
           
Company Secretary/Director
          Director
 
           
 
           
Name of Company Secretary /Director (print)
          Name of Director (print)
 
           
EXECUTED by HEARTWARE
LIMITED
    )
)      
 
           
/s/ David J. Mclntyre
          /s/ Douglas E. Godshall
 
           
Company Secretary
          Director
 
           
David J. Mclntyre
          Douglas E. Godshall
 
           
Name of Company Secretary (print)
          Name of Director (print)
 
            SIGNED, SEALED and DELIVERED for ROYAL BANK OF CANADA under power of
attorney in the presence of:
 
           
 
           
Signature of attorney
          Signature of witness
 
           
 
           
Name of attorney (print)
          Name of witness
 
            Date of power of attorney                               
 
            Book                                No.
                              
 
            Registration                                                        
 
           

 
 

Matthew Seymour Property Lawyer©   14





--------------------------------------------------------------------------------



 



Annexure A — Fixtures and furnishings
 
 
 

Matthew Seymour Property Lawyer©   15





--------------------------------------------------------------------------------



 



Annexure A

      Description of Item   Quantity
Board Table (Logon 4000xl300mmin Sycamore Veneer with cable box)
  1
 
   
Projector Screen (Draper Baronet Motorised 2130x2130 Matt White)
  1
 
   
Bar fridge in board room
  1
 
   
Fridge for kitchen
  1
 
   
Coffee machine S9AP
  1
 
   
Microwave - LG
  1
 
   
Double filing cabinets
  3
 
   
Single filing cabinets
  1
 
   
Single personal filing cabinet with orange/ red soft tops
  13
 
   
Side tables (green)
  6
 
   
Large meeting room table
  1
 
   
Small meeting room table
  1
 
   
Meeting room chairs - small
  1
 
   
Chairs - large
  21
 
   
Workstations
  4





--------------------------------------------------------------------------------



 



Annexure B — Variation of sublease
 
 
 

Matthew Seymour Property Lawyer©   16





--------------------------------------------------------------------------------



 



         
Form:       01TL
Licence:   03-11-061
Licensee: Blake Dawson Waldron
  TRANSFER OF LEASE
MORTGAGE OR CHARGE   Leave this space clear. Affix additional pages to the top
left-hand corner.

New South Wales
Real Property Act 1900
PRIVACY NOTE: Section 31B of the Real Property Act 1900 (RP Act) authorises the
Registrar General to collect the information required by this form for the
establishment and maintenance of the Real Property Act Register. Section 96B RP
Act requires that the Register is made available to any person for search upon
payment of a fee, if any.

                                      STAMP DUTY   Office of State Revenue use
only  
 
                   
 
                   
 
                                          (A)   LEASEMORTGAGE/
CHARGE   AB545729B  
 
                                            (B)   TORRENS TITLE   Folio
identifier 12/1048563  
 
                                           
(C)
  LODGED BY   Delivery
Box
238N   Name, Address or DX and Telephone

Blake Dawson Waldron
DX 355 Sydney
Tel: 02 9258 6000
Reference (optional): BLB.02-1417-6955   CODE
TL
TM
TC                               (D)   TRANSFEROR   HEARTWARE LIMITED
ACN 111 970 257  
 
                                (E)       The transferor acknowledges receipt of
the consideration of $
and transfers to the transferee all the transferor’s estate and interest in the
lease specified above.     (F)       Encumbrances (if applicable): 1.
                              2.                              3.              
(G)   TRANSFEREE   ROYAL BANK OF CANADA
ARBN 076 940 880
    (H)       TENANCY:              

                             
 
  DATE       /       /        
 
      dd       mm       yyyy    

                  (I)   See annexure for execution.

              Page 1 of 2   All handwriting must be in block capitals





--------------------------------------------------------------------------------



 



ANNEXURE TO TRANSFER OF LEASE MORTGAGE OR CHARGE BETWEEN HEARTWARE LIMITED ACN
111 970 257 AND ROYAL BANK OF CANADA ARBN 076 940 880 DATED
Certified correct for the purposes of the Real Property Act 1900 and executed on
behalf of the corporation named below by the authorised person(s) whose
signature(s) appear(s) below pursuant to the authority specified: Corporation:
HEARTWARE LIMITED ACN 111 970 257 Authority: section 127 of the Corporations Act
2001

          /s/ Douglas E. Godshall   /s/ David J. Mclntyre       Signature of
authorised person   Signature of authorised person
 
        DOUGLAS E. GODSHALL   DAVID J. MCLNTYRE       Name of authorised person
  Name of authorised person
 
        MANAGING DIRECTOR   SECRETARY       Office held   Office held
 
        I certify that the attorney(s) signing opposite, with whom I am
personally acquainted or as to whose identity I am otherwise satisfied, signed
this transfer of lease in my presence.   Certified correct for the purposes of
the Real Property Act 1900 by the
attorney(s) named below who signed this transfer of lease pursuant to the power
of attorney specified.  
 
              Signature of witness   Signature of attorney(s)
 
                  Attorney’s name(s)
 
            Royal Bank of Canada       Name of witness   Signing on behalf of  
 
              Address of witness   Power of attorney - Book
 
     
 
 
       
 
  -No    
 
       

              Page 2 of 2   All handwriting must be in block capitals





--------------------------------------------------------------------------------



 



I certify that the attorney(s) signing opposite, with whom I am personally
acquainted or as to whose identity I am otherwise satisfied, signed this
variation of lease in my presence.
/s/ Mark Linton Simpkins

 
Signature of witness
MARK LINTON SIMPKINS

 
Name of witness
C/- ROYAL BANK OF CANADA

 
Address of witness
LEVEL 46, 2 PARK ST. SYDNEY, NEW, 2000.

 
Certified correct for the purposes of the Real Property Act 1900 by the
attorney(s) named below who signed this variation of lease pursuant to the power
of attorney specified.
/s/ Rodney Darren Ireland

 
Signature of attorney(s)
RODNEY DARREN IRELAND

 
Attorney[‘s/s’] name(s)
Royal Bank of Canada

 
Signing on behalf of

     

Power of attorney - Book
   
 
   
 
   
No
   
 
   



          All handwriting must be in block capitals   Page 3 of 3    

 



--------------------------------------------------------------------------------



 



             
Form:
  01TL   TRANSFER OF LEASE    
Licence:
  03-11-061   MORTGAGE OR CHARGE   Leave this space clear. Affix additional
Licensee:
  Blake Dawson Waidron       pages to the top left-hand corner.

New South Wales
Real Property Act 1900
PRIVACY NOTE: Section 31B of the Real Property Act 1900 (RP Act) authorises the
Registrar General to collect the information required by this form for the
establishment and maintenance of the Real Property Act Register. Section 96B RP
Act requires that the Register is made available to any person for search upon
payment of a fee, if any.

                          STAMP DUTY   Office of State Revenue use only        
 
                   
 
                   
 
                   
 
        (A)   LEASEMORTGAGE CHARGE   AB545729B        
 
                   
 
        (B)   TORRENS
TITLE   Folio identifier 12/1048563        
 
                   
 
       
(C)
  LODGED BY   Delivery Box
238N   Name, Address or DX and Telephone

Blake Dawson Waldron
DX 355 Sydney
Tel: 02 9258 6000
Reference (optional): BLB.02-1417-6955   CODE
TL
TM
TC
 
        (D)   TRANSFEROR   HEARTWARE LIMITED
ACN 111 970 257        
 
        (E)       The transferor acknowledges receipt of the consideration of $
and transfers to the transferee all the transferor’s estate and interest in the
lease specified above.        
 
                    (F)       Encumbrances (if applicable):
1.                  2.                    3.        
 
        (G)   TRANSFEREE   ROYAL BANK OF CANADA
ARBN 076 940 880        
 
                   
(H)
      TENANCY:            
 
       
 
                        DATE                  /               /
     dd          mm          yyyy        
 
                    (I)   See annexure for execution.        

              Page 1 of 2   All handwriting must be in block capitals

 



--------------------------------------------------------------------------------



 



ANNEXURE TO TRANSFER OF LEASE MORTGAGE OR CHARGE BETWEEN HEARTWARE LIMITED ACN
111 970 257 AND ROYAL BANK OF CANADA ARBN 076 940 880 DATED



I certify that the authorised officer signing opposite, with whom I am
personally acquainted or as to whose identity I am otherwise satisfied, signed
this transfer of lease in my presence.
 
Signature of witness
 
Name of witness
 
Address of witness
 
I certify that the attorney(s) signing opposite, with whom I am personally
acquainted or as to whose identity I am otherwise satisfied, signed this
transfer of lease in my presence.
/s/ MARK LINTON SIMPKINS

 
Signature of witness
MARK LINTON SIMPKINS

 
Name of witness
C/- ROYAL BANK OF CANADA

 
Address of witness
LEVEL 46, 2 PARK ST, SYDNEY, NEW, 2000.

 
Certified correct for the purposes of the Real Property Act 1900 by the
authorised officer named below.
 
 
Signature of authorised officer
 
Authorised officer’s name
 
Authority of officer
Heartware Limited

 
Signing on behalf of
Certified correct for the purposes of the Real Property Act 1900 by the
attorney(s) named below who signed this transfer of lease pursuant to the power
of attorney specified.
/s/ Rodney Darren Ireland

 
Signature of attorney(s)
RODNEY DARREN IRELAND

 
Attorney[‘s/s’] name(s)
Royal Bank of Canada

 
Signing on behalf of

     
Power of attorney - Book
  4420
 
   
 
   
No
  77
 
   

              Page 2 of 2   All handwriting must be in block capitals

 